DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The office action is responding to the amendments filed on 03/07/2022. Claims 1, 8 and 15-20 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung [US 2021/0157730] in view of Xu et al. [US 2018/0314646].
Claim 1 is rejected over Hornung and Xu.
Hornung teaches “A system, comprising: a processor; and a cache configured to:” as  [Fig 1, elements 24 and 10] (Fig. 1 shows the processor and cache system which handles hit/miss opearation.)
“maintain, a last access type indication comprising at least an indication of a demand hit, wherein a demand hit is a hit to the cache for a load operation or a store operation;” as “As shown in FIG. 1, as well as the demand target addresses issued by the load/store unit 30, the training of the prefetcher 40 may also be based on an indication of whether the corresponding demand memory access requests hit or miss in the level 1 data cache 10.” [¶0077] and “the prefetch control circuitry may trigger issuing of a next prefetch load request for the given constant stride sequence, when a distance between a target address of a last demand memory access request associated with the given constant stride sequence and a target address of a last prefetch load request issued for the given constant stride sequence is less than the prefetch distance determined for the given constant stride sequence.” [¶0043] (The controller, Fig 1, element 40 manages cache operation. Cache itself maintains indication of hit/miss of demand load/store operations. It is obvious from the statement as well as from the recitation of ¶0043 that the access operation indication stored is from last operation.)
Hornung does not explicitly teach maintain a plurality of counters, wherein each of the plurality of counters tracks a number of each of a plurality of different access types;
assign a lowest priority to a given access type which corresponds to a counter that has a lowest number of demand hits; and
responsive to detecting a cache miss, prioritize evicting a cache line with a last access type field set to the given access type assigned the lowest priority.
However, Xu teaches “maintain a plurality of counters, wherein each of the plurality of counters tracks a number of each of a plurality of different access types;” as “The counter is used to count a quantity of access requests for accessing a cache line within a time interval, that is, is used to collect statistics on an access count of the cache line” [¶0005] (Counter keeps track of access counts.)
“assign a lowest priority to a given access type which corresponds to a counter that has a lowest number of demand hits; and” as “After a value of the access counter exceeds a threshold .DELTA.thd, the cache line is used as a to-be-replaced target.” [¶0005] (Priority is maintained by a threshold count.)
“responsive to detecting a cache miss, prioritize evicting a cache line with a last access type field set to the given access type assigned the lowest priority.” as “is used to collect statistics on an access count of the cache line. In the prior art, two cache line replacement algorithms are implemented based on an access counter.” [¶0005] (Cache replacement (i.e., eviction) is maintained based on the count value.)
Hornung and Xu are analogous arts because they teach cache memory management and access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hornung and Xu before him/her, to modify the teachings of Hornung to include the teachings of Xu with the motivation of The cache line successively selects, in ascending order of the access frequency count ranges, the cache line that belongs to each access frequency segment, so as to select an optimal replacement set. [Xu, ¶0016]
Claim 3 is rejected over Hornung and Xu.
Hornung does not explicitly teach wherein the cache is configured to: assign a highest priority to a first access type which has a counter with a highest number of demand hits; and prioritize retaining cache lines that have a last access type field set to the first access type.
However, Xu teaches “wherein the cache is configured to: assign a highest priority to a first access type which has a counter with a highest number of demand hits; and prioritize retaining cache lines that have a last access type field set to the first access type.” as “a smaller access frequency count of a cache line represents a smaller quantity of times that the cache line is accessed, and later time at which the cache line is last accessed. Therefore, the cache line can be first replaced.” [¶0016]
Claim 4 is rejected over Hornung and Xu.
Hornung does not explicitly teach wherein the cache is further configured to sort the plurality of counters according to a number of demand hits per counter over a most recent time interval.
However, Xu teaches “wherein the cache is further configured to sort the plurality of counters according to a number of demand hits per counter over a most recent time interval.” as “The counter is used to count a quantity of access requests for accessing a cache line within a time interval” [¶0005] 
Claim 5 is rejected over Hornung and Xu.
Hornung does not explicitly teach wherein the cache is further configured to store the last access type indication in a last access type field of a first tag entry for a corresponding cache line.
However, Xu teaches “wherein the cache is further configured to store the last access type indication in a last access type field of a first tag entry for a corresponding cache line.” as “The access count counter may be used to collect statistics on a quantity of times that a cache line is accessed, and the access time counter may be used to record time at which the cache line is last accessed.” [¶0044]
Claim 8 is rejected over Hornung and Xu with the same rationale of rejection of Claim 1.
Claim 10 is rejected over Hornung and Xu with the same rationale of rejection of Claim 3.
Claim 11 is rejected over Hornung and Xu with the same rationale of rejection of Claim 4.
Claim 12 is rejected over Hornung and Xu with the same rationale of rejection of Claim 5.
Claim 15 is rejected over Hornung and Xu with the same rationale of rejection of Claim 1.
Claim 17 is rejected over Hornung and Xu with the same rationale of rejection of Claim 3.
Claim 18 is rejected over Hornung and Xu with the same rationale of rejection of Claim 4.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung [US 2021/0157730] in view of Xu et al. [US 2018/0314646] and in further view of Wang et al. [US 2017/0220477].
Claim 2 is rejected over Hornung, Xu and Wang.
The combination of Hornung and Xu does not explicitly teach wherein in response to detecting a demand hit to a first cache line, the cache is further configured to: increment a first counter responsive to detecting the first cache line has a last access type field set to a prefetch access type; and increment a second counter responsive to detecting the first cache line has a last access type field set to a writeback access type.
However, Wang teaches “wherein in response to detecting a demand hit to a first cache line, the cache is further configured to: increment a first counter responsive to detecting the first cache line has a last access type field set to a prefetch access type; and increment a second counter responsive to detecting the first cache line has a last access type field set to a writeback access type.” as “Count value for each field 210(8), 210(10) is generated by an associated saturating counter (not shown) controlled by the processor core 102_n. A saturating counter may comprise a software or hardware entity that decrements a count value till reaching zero and increments the count value till reaching saturation.” [¶0025]
Hornung, Xu and Wang are analogous arts because they teach cache memory management and access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hornung, Xu and Wang before him/her, to modify the teachings of combination of Hornung and Xu to include the teachings of Wang with the motivation of determining metric for selective caching, comprising determining a result of an access to a cache for at least one tracked attribute; determining a count value for the at least one tracked attribute in a translation look-aside buffer entry corresponding to the access to the cache in accordance with the determined result. [Wang, Abstract]
Claim 9 is rejected over Hornung, Xu and Wang with the same rationale of rejection of Claim 2.
Claim 16 is rejected over Hornung, Xu and Wang with the same rationale of rejection of Claim 2.

Claims 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung [US 2021/0157730] in view of Xu et al. [US 2018/0314646] and in further view of Sasanka. [US 2017/0147496].
Claim 6 is rejected over Hornung, Xu and Sasanka.
The combination of Hornung and Xu does not explicitly teach wherein the given access type is a prefetch access type.
However, Sasanka teaches “wherein the given access type is a prefetch access type.” as “Such stages may include, for example, instruction prefetch stage 1530” [¶0158]
Hornung, Xu and Sasanka are analogous arts because they teach cache memory management and access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hornung, Xu and Sasanka before him/her, to modify the teachings of combination of Hornung and Xu to include the teachings of Sasanka with the motivation of the faster the throughput of instructions, the better the overall performance of the processor. Thus it would be advantageous to have as many instructions execute as fast as possible. [Sasanka, ¶0067]
Claim 7 is rejected over Hornung, Xu and Sasanka.
The combination of Hornung and Xu does not explicitly teach wherein the given access type is a writeback access type.
However, Sasanka teaches “wherein the given access type is a writeback access type.” as “Such stages may include, for example, instruction prefetch stage 1530, dual instruction decode stage 1550, register rename stage 155, issue stage 1560, and writeback stage 1570” [¶0158]
Hornung, Xu and Sasanka are analogous arts because they teach cache memory management and access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hornung, Xu and Sasanka before him/her, to modify the teachings of combination of Hornung and Xu to include the teachings of Sasanka with the motivation of the faster the throughput of instructions, the better the overall performance of the processor. Thus it would be advantageous to have as many instructions execute as fast as possible. [Sasanka, ¶0067]
Claim 13 is rejected over Hornung, Xu and Sasanka with the same rationale of rejection of Claim 6.
Claim 14 is rejected over Hornung, Xu and Sasanka with the same rationale of rejection of Claim 7.
Claim 19 is rejected over Hornung, Xu and Sasanka with the same rationale of rejection of Claim 6.
Claim 20 is rejected over Hornung, Xu and Sasanka with the same rationale of rejection of Claim 7.
Response to Arguments
Applicant’s main arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s other argument regarding the limitation “assign a lowest priority to a given access type which corresponds to a counter that has a lowest number of demand hits” and “responsive to detecting a cache miss, prioritize evicting a cache line with a last access type field set to the given access type assigned the lowest priority.” are considered but not persuasive. Examiner recites Xu to map this limitation. Xu teaches maintaining an access counter and a threshold to determine if a cache line is replacement target. This concept is maintaining a counter and a threshold limit teaches priority of a cache line, more specifically lowest priority is determined based on the count value.
Applicant further argued Wang does not teach “wherein in response to detecting a demand hit to a first cache line, the cache is further configured to: increment a first counter responsive to detecting the first cache line has a last access type field set to a prefetch access type; and increment a second counter responsive to detecting the first cache line has a last access type field set to a writeback access type.” Examiner respectfully disagrees. Wang teaches separate counter for tracking different count values per attribute. Wang further recites Such attribute may comprise an access tracking a hit or a miss. Therefore, examiner considers the recited portion teaches the limitation.
Applicant’s final argument in regards to claim 3 is, Xu does not specifically teach “wherein the cache is configured to: assign a highest priority to a first access type which has a counter with a highest number of demand hits; and prioritize retaining cache lines that have a last access type field set to the first access type.” Examiner respectfully disagrees. Xu teaches maintaining priorities via the access count and threshold as explained in the response to a previous argument.
Response to Arguments
Applicant's arguments filed on 08/05/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument is regarding the following limitation and its mapping: “a processor; and a cache configured to: maintain, a last access type indication comprising at least an indication of a demand hit, wherein a demand hit is a hit to the cache for a load operation or a store operation;”
Applicant argued the prior art Hornung discloses maintaining region tables of a prefetcher where the region tables store multiple delta values. Each of the multiple delta values include a stride value and a confidence value. The region tables do not "maintain, for each of a plurality of cache lines, a last access type indication comprising at least an indication of a demand hit. Examiner respectfully disagrees with the argument. First of all examiner didn’t rely on the region table or prefetching feature from Hornung. Examiner solely mapped this limitation focusing on a cache configured to handle demand hit. ¶0043 of Hornung teaches “demand memory access request” handling, which is synonymous to handling demand hit because memory request is considered as hit to that specific memory. Furthermore, it is clear from the abstract of Hornung that the invention is specific to handling demand memory access requests to access data stored in a memory system.
Applicant further argued that secondary reference Xu does not teach the following limitations: “assign a lowest priority to a given access type which corresponds to a counter that has a lowest number of demand hits; and responsive to detecting a cache miss, prioritize evicting a cache line with a last access type field set to the given access type assigned the lowest priority.”
Examiner respectfully disagrees. ¶0005 of Xu teaches cache eviction policy. This paragraph teaches how one cache line is selected out of multiple candidates. When there are multiple candidates, there is a mechanism involved to select one out of many, that requires a form of priority or ranking among the candidates. Here the priority is assigned based on the time interval of the last access or the access count. In any cache replacement algorithm it is implied, the cache replacement logic is activated only when it is needed, i.e., when there is a cache miss. Therefore, Xu teaches the recited portion beyond reasonable doubt.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132